Title: To Thomas Jefferson from John Adams, 28 January 1786
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Jan. 28. 1786

I have received yours of the 12, but yesterday, and wish it were in my Power to order the Interest due to the French Officers to be paid; but it is not. They must remain unpaid, be the Consequence what it may untill Congress or the Board of Treasury order it. Indeed, I dont know how your Subsistence and mine is to be paid after next month. Mr. Grand will be likely to advance yours, but from whence mine is to come I know not.
I am clearly for treating with the Emperors Ambassador immediately, and even for the Netherlands only, although it would be better to extend it to all the rest of his Dominions. Why will not the Prussian Treaty answer for the Model. I pray you to proceed in the Business, as fast as you please. Treaties commercial with the two Imperial Courts cannot possibly do us any harm that I can conceive.
This Letter goes by Mr. Joy, whom I pray you to attend to a little. He wishes to go to the East Indies, with views of promoting a Trade between the United States and that Country. In great Haste yours forever,

John Adams

